Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 9-22, drawn a motion assistance device/method which uses a driving module, having first and second decelerators, first and second joint members, first and second power transmitting members, and a stopper module configured to selectively enable or disable transmission of power between the driving source and one of the first joint member and second joint member, classified in A61H 3/00.
II. Claims 7-8, drawn to a driving module with seven rotary bodies that are configured to rotate, classified in a general mechanical area such as F16H 48/10.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed (such as in claims 9, 18, and 19) does not require the particulars of the subcombination as claimed (claims 7-8) because the combination does not recite a list of seven rotary bodies.  The subcombination has separate utility because claims 7-8 are not drawn to any particular field of use.  Thus, the driving module of claims 7-8 could be used in other mechanical devices and is not limited to a motion assistance apparatus.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In addition to the Restriction requirements made above, an Election of Species is required. This application contains claims directed to the following patentably distinct species:
Species A: Figures 5-6, drawn to a first embodiment of the driving module.
Species B: Figures 11-12, drawn to a second embodiment of the driving module. 
Species C: Figures 16 and 18, drawn to a third embodiment of the driving module.
Species D: Figures 17 and 19, drawn to a fourth embodiment of the driving module.
Species E: Figures 23-24, drawn to a fifth embodiment of the driving module. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. Each of the Species A-E are distinct embodiments of the driving module, and these embodiments are each mutually exclusive because they are not combinable together. For example, Species A has a pair of ring gears directly adjacent to one another with a sun gear, a pair of pulleys on the outer side of the ring gears while Species B has the opposite arrangement with a pair of ring gears separated from one another by a pair of pulleys on their inner side. Species C includes a distinct design with a pair of carrier rings centrally located, carrying adjacent pairs of planet gears as opposed to the sun gear of Species A.  Species D includes a distinct design with a first planet gear and a second planet gear held together with a sun gear connected to one of the first planet gear and the second planet gear wherein the number of teeth of the first planet gear may differ from the number of teeth of the second planet gear and the sun gear may be coupled to the second planet gear. Species E includes a distinct design with a first ring gear and second ring gear sandwiched together in the center, with first and second carriers adjacent the ring gears, and first and second pulleys on the outer side of the carriers, wherein the planet gears are mounted integrally with ring carriers. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The inventions require a different field of search, such as employing different search queries.  For example, Species A would involve a different search query than Species B because the drive modules are arranged in different manners as seen in the block diagrams of Fig. 6 and Fig. 12.  Species B has the first stopper and second stopper coupled to the first and second carriers, while Species A has the first stopper and second stopper coupled to the first ring gear and second ring gear.  Similarly, each Species A-E has distinct characteristics which would require their own particular search queries, and searching for each of the distinct species A-E would be a search and/or examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785